ORDER LIFTING SUSPENSION
The respondent herein, Donald H. Dun-nuck, was suspended on June 15, 1993, from the practice of law pursuant to Admission and Discipline Rule 283, Section 10(e), based upon his conviction in the Delaware Cireuit Court. Thereafter, the respondent appealed the conviction, and, on December 28, 1994, the Indiana Court of Appeals issued its opinion in Case No. 18A02-98310-CR-559, 644 N.E.2d 1275, reversing the convictions on grounds of insufficient evidence. Pursuant to Appellate Rule 15(B), the judgment of the Court of Appeals was not final until such time as neither a petition for rehearing nor transfer had been timely filed, or, if either was filed, until each had been resolved without effecting the judgment of the Court of Appeals. Having denied today the State's petition to transfer in Case No. CR-559, this Court now finds that the suspension from the practice of law based on the reversed conviction should be lifted.
IT IS, THEREFORE, ORDERED THAT the suspension of Donald H. Dunnuck from the practice of law is hereby lifted and that he is reinstated as a member of the Bar of this State.
The Clerk of this Court is directed to forward copies of this order to all parties who were notified of the respondent's suspension pursuant to Admis.Dise.R. 28(8)(d).
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.